DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13-19 have been renumbered 13-20, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Chen et al, US 2012/0177267.
 	Regarding claim 1, Chen discloses a method for reconstructing a three-dimensional result image data set (fig. 1; para 0041; a method for image reconstruction) from computed tomography from a plurality of two-dimensional images (para 0021; measured data samples Y and para 0022; measured projection data) that create an image of an object undergoing examination from a particular imaging angle (figs. 5a-5b; para 0058; during a scan to acquire x-ray projection data, the gantry and the components mounted thereon rotate about a center of rotation located within the patient), the method comprising: 
 	providing a three-dimensional artifact-reduced image data set as a function of the plurality of two-dimensional images (fig. 4, element 404; produce high SNR prior image; para 0012; an image to be enhanced is provided, the provided image including a previously reconstructed image an image presently reconstructed from acquired image data), wherein the plurality of two-dimensional images or a processing result that is dependent on the plurality of two-dimensional images are processed by an algorithm for reducing artifacts (para 0012; a prior image is produced from the provided image, for example, by filtering the provided image such that noise from the provided image is substantially suppressed in the prior image); and 
 	reconstructing the three-dimensional result image data set using a reconstruction algorithm (para 0024; PICCS, equation (5)) that processes using as input data both the three-dimensional artifact-reduced image data set (para 0024, equation (5); prior image Ip) and the plurality of two-dimensional images (para 0021 and 0025; the data consistency condition presented in Eqn. (4) is imposed during the minimization of the objective function presented in Eqn. (5) , equation (4) includes the input data Y).
Regarding claim 2, the method of claim 1, Chen further discloses wherein imaging angles of all the plurality of two-dimensional images lie within a restricted angular range (fig. 5b, element 514; x-ray beams; para 0058-0059; Examiner broadly interpret the claimed restricted angular range as x-ray beams), and in that the plurality of two-dimensional images or the processing result are processed by the algorithm for reducing artifacts resulting from a restriction on an angular range (para 0012).
 	Regarding claim 3, the method of claim 1, Chen further discloses wherein the algorithm for reducing artifacts is an algorithm that has been or is trained by a machine learning method (para 0012).
 	Regarding claim 4, the method of claim 1, Chen further discloses wherein the processing result of processing the plurality of two-dimensional images includes a reconstructed provisional three-dimensional image data set that is further processed by the algorithm for reducing artifacts to provide the artifact-reduced image data set (para 0012).
 	Regarding claim 5, the method of claim 1, Chen further discloses wherein for reconstructing the result image data set, an iterative reconstruction method is used, wherein an assumed image data set is varied at each iteration step in dependence on images of the object undergoing examination (para 0039).
 	Regarding claim 6, the method of claim 5, Chen further discloses wherein in a first iteration step of the iterative reconstruction method, the artifact-reduced image data set is used as the assumed image data set (para 0039).
Regarding claim 7, the method of claim 5, Chen further discloses wherein a cost function is minimized during the iterative reconstruction method, wherein the minimization takes place with at least one boundary condition, the cost function depending on the assumed image data set and the artifact-reduced image data set (para 0021; equation (4), para 0024; equation (5), and para 0025).
 	Regarding claim 8, the method of claim 7, Chen further discloses wherein the cost function depends on difference data determined by subtracting data of the assumed image data set and the artifact-reduced image data set from one another (para 0024; equation (5); I-Ip).
 	Regarding claim 9, the method of claim 1, Chen further discloses wherein for reconstructing the result image data set, filtered back projection is used (para 0069).
 	Regarding claim 10, the method of claim 2, Chen further discloses wherein for at least one imaging angle lying outside the restricted angular range, a synthetic two-dimensional image is generated by simulating an image of the artifact-reduced image data set, wherein the result image data set is reconstructed as a function of the synthetic image two-dimensional image (para 0012).
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665